Exhibit 10.38

DIRECTORS’ RESTRICTED STOCK UNIT AGREEMENT

UNDER THE NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN

This DIRECTORS’ RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered
into as of [                    ] (the “Grant Date”), between NEUSTAR, INC. (the
“Company”) and [                            ] (“you”).

1. Restricted Stock Unit Grant. Subject to the restrictions, terms and
conditions of the Company’s 2009 Stock Incentive Plan (the “Plan”) and this
Agreement, the Company hereby awards you [            ] restricted stock units
with respect to shares of Common Stock. The restricted stock units are subject
to certain conditions and restrictions as set forth in the Plan and this
Agreement. The restricted stock units are referred to herein as “RSUs”.

2. The Plan. The RSUs are subject to the terms of the Plan, including its
provisions regarding amendment of Awards. Capitalized terms used but not defined
in this Agreement have the meanings set forth in the Plan.

3. Restrictions on Transfer. You shall not sell, transfer, pledge, hypothecate,
assign or otherwise dispose of (any such action, a “Transfer”) the RSUs, except
as set forth in the Plan or this Agreement. Any attempted Transfer in violation
of the Plan or this Agreement shall be void and of no effect.

4. Vesting Schedule; Settlement. The RSUs shall become vested on the earlier of
the following dates (but shall remain subject to the terms of this Agreement and
the Plan), unless you experience a Termination before such date: (i) the first
anniversary of the Grant Date; or (ii) the day preceding the date in calendar
year [        ] on which the Company’s annual meeting of stockholders is held.
All vesting shall occur only on the appropriate Vesting Date, with no
proportionate or partial vesting in the period prior to such date. The Company
shall issue to you one share of Common Stock with respect to each vested RSU and
deliver to you stock certificates registered in your name, evidencing such
issuance (unless it is book entry) on August 15, 2013. You will be permitted to
Transfer such shares of Common Stock, but only to the extent permitted by
applicable law. You will have all rights as a stockholder with respect to such
shares from and after the issuance of the shares to you.

5. Forfeiture. Upon your Termination, all unvested Restricted Stock Units shall
immediately be forfeited without compensation.

6. Rights as Common Stockholder. You shall have no rights as a stockholder with
respect to any shares of Common Stock covered by the RSUs until you shall have
become the holder of record of such shares, and, except as provided in this
Section 7, no adjustment shall be made for dividends or distributions or other
rights in respect of such shares for which the record date is prior to the date
upon which you shall become the holder of record thereof. Notwithstanding the
foregoing, as of each dividend payment date for each cash dividend on the Common
Stock covered by an RSU, the Company shall award you additional RSUs (“Dividend
Equivalents”), which shall be subject to the same restrictions and risk of
forfeiture, and all other terms and conditions as the RSUs granted pursuant to
this Agreement. The number of Dividend Equivalents to be granted shall equal the
product of (x) the per-share cash dividend payable with respect to each share of
Common Stock, multiplied by (y) the total number of RSUs that have not been paid
or forfeited as of the record date for such dividend, divided by the Fair Market
Value of one share of Common Stock on the payment date of such dividend. In
addition, stock dividends on the Common Stock covered by an RSU shall be
credited to a dividend book entry account on your behalf with respect to each
RSU, provided that you shall not be entitled to such dividends unless and until
the RSU vests and is paid.

7. Section 409A of the Code. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and shall be limited, construed and interpreted in a manner
so as to comply therewith.



--------------------------------------------------------------------------------

8. Not a Retention Agreement. The issuance of this Award does not constitute an
agreement by the Company to continue to retain you as a director during the
entire, or any portion of, the vesting period of the Award or otherwise.

9. Notice. Any notice or communication to the Company concerning the RSUs must
be in writing and delivered in person, or by U.S. mail, to the following address
(or another address specified by the Company): Neustar, Inc., Attn: General
Counsel, 21575 Ridgetop Circle, Sterling, VA 20166.

You will not have any rights with respect to your Restricted Stock Unit Award
unless and until you deliver an executed copy of this Agreement to the Company
within 60 days of the Grant Date.

 

NEUSTAR, INC.     By:  

LOGO [g350297ex_sig.jpg]

   

 

 

  Lisa Hook     [                             ]